COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Juan Hernandez and Maria Hernandez v. MERS and
                            Household Finance Corporation III, U.S. Bank Trust, N.A. as
                            Trustee for LSF8 Master Participation Trust and Caliber
                            Home Loans, Inc.

Appellate case number:      01-18-00468-CV

Trial court case number:    2015-32570

Trial court:                133rd District Court of Harris County

        Appellants filed a brief with redactions in the Statement of Facts and Argument
sections of the brief. Appellants provide no basis for these redactions and no reference to
any sealing order. See TEX. R. CIV. P. 76a. Appellants filed a seemingly identical brief that
is not redacted.
       Given that Appellants offer no basis for their redactions and have otherwise
disclosed the redacted materials in a second filed brief, Appellants’ redacted brief will be
stricken and Appellants’ unredacted brief will be considered in its place. See TEX. R. APP.
P. 9.4 (setting forth acceptable form of brief), 9.9 (permitting redaction of sensitive data
and setting forth manner of redaction and notice requirements).
       Accordingly, it is ORDERED that Appellants’ redacted brief is stricken.



Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court

Date: October 4, 2018